Helvetia Asset Recovery,




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      April 13, 2015

                                   No. 04-14-00569-CV

                                      Burton KAHN,
                                        Appellant

                                             v.

                         HELVETIA ASSET RECOVERY, INC.,
                                    Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18355
                       Honorable Michael E. Mery, Judge Presiding


                                      ORDER
       Appellant, who is pro se on appeal, has filed a motion requesting oral argument. We
ORDER this motion carried with the case. The motion will be determined by the panel of this
court to which the appeal is assigned.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court